IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE, )
)
v. ) I.D. No. 1404012395
) Cr. A. Nos. IN14-06-0805, etc.
ERIC JACKSON, SR., )
)
Defendant. )

Submitted: October 14, 2016
Decided: December 5, 2016

ORDER DISMISSING RULE 61 MOTION
This Sth day of December, 2016, upon Defendant Eric Jackson’s Motion for
Postconviction Relief (D.I. 66) and the record in this matter, it appears to the Court

that:

(l) On January 16, 2015, Eric Jackson Was convicted of multiple criminal
offenses in this matter. His sentencing occurred on February 5, 2016.l Jackson

filed no direct appeal.

(2) On June 7, 2016, the Court found that Jackson had, for the second
time, violated the terms of his probated sentence and then sentenced him to a total

of six months imprisonment With no probation to folloW.2 That sentence Was later

 

l See Sentencing Order, State v. Jackson, I.D. No. 1404012395 (Del. Super. Ct. Feb. 5,
2016) (D.I. 52).

2 See Second VOP Sentencing Order, State v. Jackson, I.D. No. 1404012395 (Del. Super.
Ct. June 7, 2016) (D.I. 64).

modified on July 21, 2016.3 Jackson Was placed in a Work release center after he
served 30 days in prison.4 Again, there Was no probation to follow and the
effective date of the sentence remained May 30, 2016.5

(3) Jackson thereafter filed the instant timely motion for postconviction

relief under Superior Court Criminal Rule 61.6

7

(4) One seeking relief under Rule 61 must be “in custody.” Jackson

fully completed his sentence on November 5, 2016, and on that date Was released

from all “custody”8 under the conviction he challenges here.

 

3 See Modified VOP Sentencing Order, State v. Jackson, I.D. No. 1404012395 (Del. Super.
Ct. July 21, 2016) (D.I. 69).

4 See l`a’,
5 See ia'.
6 See Del. Super. Ct. Crim. R. 61(i)(1) (providing that a motion for postconviction relief

must be filed no more than one year after the judgment of conviction is final); see also Jackson
v. State, 654 A.2d 829, 832-33 (Del. 1995) (for a defendant Who takes no direct appeal, the one-
year period under Rule 61(i)(1) begins thirty days after sentencing).

7 Del. Super. Ct. Crim. R. 61(a)(1) (providing that “[t]his rule governs the procedure on an
application by a person in custody under a sentence of this court seeking to set aside the
judgment of conviction”) (emphasis added).

8 See, e.g., Obaa'o v. New Jersey, 328 F.3d 716, 717 (3d Cir. 2003) (observing that to be
“in custody” for federal habeas corpus purposes, an individual must, at least, be “subject both to
‘significant restraints on liberty . . . Which Were not shared by the public generally,’ along With
‘some type of continuing governmental supervision.”’) (internal citations and quotations
omitted).

_2_

(5) And given his lengthy criminal record,9 Jackson has never sought to,
nor could ever, establish that he would suffer any collateral consequences as a
result of the convictions he seeks to challenge through this motion.10

(6) When determining whether postconviction relief might be available to
one no longer “in custody” under a sentence for the challenged conviction,
Delaware courts have long and consistently held that relief under Rule 61 is not.ll
One who attempts to avail himself of the Rule’s postconviction relief provisions

lacks standing to do so12 and his claims are moot.]3

 

9 See First VOP Report and Warrant, State v. Jackson, I.D. No. 1404012395 (Del. Super.
Ct. July 21, 2016) (D.I. 55) (“Eric Jackson is a 42 year old male who has more than 50 arrests on
file consisting of 141 charges of which 92 are criminal, 44 traffic and 5 local ordinance
violations Mr. Jackson has been convicted of [f]our [i]elonies. Mr. Jackson has a long history
with Probation and has absconded from supervision in the past. Mr. Jackson is a career criminal

53
.. .

‘0 See Paul v. Sm¢e, 2011 WL 3585623, at *1 (Del. Aug. 15, 2011) (quozing Guml v. Szme,
251 A.2d 344, 344-45 (Del. 1969)) (noting that “[t]he only exception to the [in custody] rule is
when the defendant ‘suffers collateral legal disabilities or burdens.”’).

" See S¢eck v. s¢a¢e, 2015 WL 2357161, at *2 (Del. May 15, 2015) (“As a general matter,
relief under Rule 61 is only available when the movant is in custody on the conviction that is the
subject of the postconviction motion.”); Ruiz v. State, 2011 WL 2651093, at *2 (Del. July 6,
2011) (finding movant “lack[ed] standing” to seek postconviction relief because this Court had
discharged him from probation); Summers v. State, 2003 WL 1524104, at *1 (Del. Mar. 20,
2003) (movant was no longer in custody as a result of the challenged conviction “and thus is not
entitled to seek postconviction relief.”); Guz'nn v. State, 1993 WL 144874, at *1 (Del. Apr. 21,
1993); State v. Cammille, 2014 WL 2538491 (Del. Super. Ct. June 3, 2014) (because movant
was no longer “in custody . . . in a manner contemplated by Rule 61 . . . [he] lack[ed] standing
under Rule 61 and [wa]s not entitled to seek postconviction relief.”) (internal quotations
omitted); State v. Hinson, 2006 WL 337031, at *2 (Del. Super. Ct. Feb. 10, 2006) (movant was
“barred from relief pursuant to Rule 61 from her [challenged] conviction because she is not ‘in
custody or subject to future custody’ for that challenged conviction.”).

12 See Pumphrey v. State, 2007 WL 3087405, at *1 (Del. Oct. 23, 2007) (holding this Court
“did not err in concluding that appellant lacked standing to pursue a motion for postconviction

_3_

(7) So Jackson’s postconviction motion must be DISMISSED without
further proceedings because he now lacks standing to obtain postconviction relief
under Rule 61 '4 and his claims thereunder are MOOT.

so oRDERED this 5"‘ day of December, 2016.
M
Paul R. Wallace, Judge
Original to Prothonotary
cc: Eric Jackson, pro se

David C. Skoranski, Esquire
Jenna R. Milecki, Deputy Attorney General

 

relief because appellant had completed his sentence and thus was no longer ‘in custody or
subject to future custody’ under the sentence for which postconviction relief was sought.”);
Fullman v. State, 2000 WL 140114, at *1 (Del. Feb. 1, 2000) (because movant was no longer
serving a sentence on the challenged Delaware charges, he “d[id] not have standing to pursue his
claims pursuant to Rule 61.”).

13 See Watson v. State, 2015 WL 1456771, at *2 (Del. Mar. 30, 2015) (“Generally, under
Delaware law, once a criminal sentence is completed, any postconviction claim with respect to
that conviction is moot because the defendant is no longer “in custody under [the] sentence.”)
(alteration in original). Accord Paul, 2011 WL 3585623, at *l (finding the same).

14 See Ruiz v. State, 2008 WL 1961187, at *2 (Del. May 7, 2008) (“We have previously
explained that a person loses standing to move for postconviction relief under Rule 61 where the
defendant is not in custody or subject to future custody for the underlying offense or challenged
sentence.”).

_4_